                                           Case 4:20-cv-03156-YGR Document 5 Filed 07/31/20 Page 1 of 3




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         CYMEYON HILL,
                                   4                                                         Case No. 20-cv-03156-YGR (PR)
                                                        Plaintiff,
                                   5                                                         ORDER ADDRESSING PLAINTIFF’S
                                                  v.                                         PENDING MOTION; AND DIRECTING
                                   6                                                         PLAINTIFF TO COMPLETE CIVIL
                                         DR. TYLER,1 et al.,                                 RIGHTS COMPLAINT FORM AND
                                   7                                                         NON-PRISONER APPLICATION FOR
                                                        Defendants.                          LEAVE TO PROCEED IN FORMA
                                   8                                                         PAUPERIS

                                   9          This case was opened as a civil rights action pursuant to 42 U.S.C. § 1983 on May 8, 2020

                                  10   when Plaintiff, a civil detainee, filed a document entitled, “Criminal Complaint,” in which he

                                  11   complained about conditions at Salinas Valley State Prison (“SVSP”). Dkt. 1. Thereafter, the

                                  12   Clerk of the Court notified Plaintiff that he had neither filed a complaint on the correct civil rights
Northern District of California
 United States District Court




                                  13   complaint form nor filed an application to proceed in forma pauperis (“IFP”). Dkts. 2, 3. The

                                  14   Clerk mailed to Plaintiff the Court’s civil rights complaint and IFP application forms and told him

                                  15   that he must complete them within twenty-eight days or his action would be dismissed. See id.

                                  16          In response, Plaintiff has filed a document entitled, “Motion to Correct Name and to

                                  17   Pursue Criminal Complaint.” Dkt. 4. Initially, the Clerk had indicated on the Court’s docket that

                                  18   Defendant Tyler’s name was spelled “Dr. Tylek.” Plaintiff states that the correct spelling of that

                                  19   Defendant’s name is “Dr. Tyler.” Id. at 1. The Court GRANTS Plaintiff’s motion in part to

                                  20   correct the spelling of Defendant Tyler’s name. Plaintiff also asks the Court to provide him with

                                  21   the “right form to file a federal criminal complaint [along] with [an] instruction manual.” Id. at 2.

                                  22   However, to the extent that Plaintiff wishes to file criminal complaint, such a request is DENIED.

                                  23   Plaintiff cannot pursue such an action in this Court because “a private citizen lacks a judicially

                                  24   cognizable interest in the prosecution or nonprosecution of another.” Linda R. S. v. Richard D.,

                                  25   410 U.S. 614, 619 (1973). Accordingly, Plaintiff’s motion is DENIED in part as to his request to

                                  26   file a criminal complaint.

                                  27

                                  28
                                              1
                                               The Clerk is directed to correct the spelling of the Defendant’s name to “Dr. Tyler,” as
                                       explained in this Order.
                                           Case 4:20-cv-03156-YGR Document 5 Filed 07/31/20 Page 2 of 3




                                   1          It seems, however, that in his initial filing, Plaintiff complains about conditions of

                                   2   confinement at SVSP, see dkt. 1, and such claims are more properly brought in a civil rights action

                                   3   pursuant to 42 U.S.C. § 1983. Therefore, if Plaintiff wishes to pursue a section 1983 action, he

                                   4   shall file his claims on the correct civil rights complaint form, as directed below.

                                   5          The Court notes that Plaintiff is not a “prisoner” subject to the provisions of the Prisoner

                                   6   Litigation Reform Act. See Page v. Torrey, 201 F.3d 1136, 1140 (9th Cir. 2000) (to fall within the

                                   7   definition of “prisoner,” the individual in question must be currently detained as a result of

                                   8   accusation, conviction, or sentence for a criminal offense). Because Plaintiff is not a “prisoner,”

                                   9   the provisions of section 1915—that require prisoners who seek to proceed IFP to submit a copy

                                  10   of transactions in their inmate account and provide that the full filing fee be paid in installments—

                                  11   do not apply to him. However, non-prisoners are required by section 1915(a)(1) to provide an

                                  12   affidavit with sufficient information to allow the Court to make an accurate determination whether
Northern District of California
 United States District Court




                                  13   they are indigent and thus entitled to proceed IFP. Therefore, Plaintiff shall file a non-prisoner

                                  14   application to proceed IFP, as directed below. If, based upon the information provided by

                                  15   Plaintiff, he is granted leave to proceed IFP, the Court will proceed to review his completed

                                  16   complaint form (if he files one) under § 1915(e)(2).2 If the Court determines that Plaintiff is not

                                  17   entitled to IFP status, he will be required to pay the full filing fee or the action will be dismissed.

                                  18                                              CONCLUSION

                                  19          For the reasons outlined above, the Court orders as follows:

                                  20          1.      Plaintiff’s “Motion to Correct Name and to Pursue Criminal Complaint” is

                                  21   GRANTED in part and DENIED in part. Dkt. 4. The Court GRANTS Plaintiff’s motion in part

                                  22   to correct the spelling of Defendant Tyler’s name, and DENIES Plaintiff’s motion in part as to his

                                  23   request to file a criminal complaint.

                                  24          2.      If Plaintiff wishes to pursue a section 1983 action, he shall file his claims on the

                                  25   correct civil rights complaint form, and he shall also file a non-prisoner application to proceed

                                  26   IFP. Plaintiff shall answer all questions in both the attached complaint and non-prisoner IFP

                                  27
                                              2
                                  28             Under this section, the Court is required to conduct a preliminary screening for frivolity,
                                       failure to state a claim, or immune defendants in any IFP action.
                                                                                          2
                                           Case 4:20-cv-03156-YGR Document 5 Filed 07/31/20 Page 3 of 3




                                   1   application forms as well as provide any requisite documentation. He shall file his completed

                                   2   complaint and non-prisoner IFP application forms within twenty-eight (28) days of the date of

                                   3   this Order. The failure to do so will result in the dismissal of this action without prejudice.

                                   4          3.     The Clerk is directed to send Plaintiff blank civil rights complaint and non-prisoner

                                   5   IFP application forms.

                                   6          4.     This Order terminates Docket No. 4.

                                   7          IT IS SO ORDERED.

                                   8   Dated: July 31, 2020

                                   9                                                  ______________________________________
                                                                                      YVONNE GONZALEZ ROGERS
                                  10                                                  United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       3
